Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION


Claims 1-20 are pending.

This action is response to the application filed on January 09, 2020.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –


Claims 1-8, 10-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KORYAKINA et al (U.S. Pub. No. 2015/0161151). 

With respect to claims 1, 10 and 18, KORYAKINA et al teaches 
acquiring a first snapshot chain corresponding with a first set of versions of a virtual machine, the first snapshot chain including at least a first base image ([0011] snapshots of VM (i.e., virtual snapshots) or a group of the VMs and creating a Centralized Integrated Backup (CIB) for the VM or the group of the VMs.  The proposed method allows users to roll back to any previous version or state of the VM and to instantiate this version using the logic encapsulated in a virtual snapshot); 
detecting a triggering event to generate a second snapshot chain corresponding with a second set of versions of the virtual machine; generating a second base image for the second snapshot chain using at least the first base image ([0012] After the virtual snapshots are generated, a user can see the differences between any of the snapshots generated at various times.  A virtual snapshot viewer can be used for analyzing a snapshot tree and displaying the changes to the user.  The virtual snapshot tree can be integrated into centralized backup); 
storing the second base image; performing a first operation on the first snapshot chain while performing a second operation on the second snapshot chain, the performing the first operation including reading the first base image, the performing the second operation including reading the second base image ([0014] A virtual snapshot is 
detecting a second triggering event to consolidate the second snapshot chain into the first snapshot chain, the detecting the second triggering event including detecting that a number of incremental files within the first snapshot chain does not meet a threshold number of incremental files ([0026] generating virtual snapshots of a VM or a group of the VMs and creating a centralized integrated backup (CIB).  The proposed method allows users to roll back to any previous version of the VM and instantiate this version using the logic encapsulated in a virtual snapshot of this VM.  In one embodiment a method and a system for generating the virtual snapshots of a VM are provided. after the virtual snapshots are generated, they can be combined into a virtual snapshot tree); and generating a third set of incremental files that derives from the first base image, the third set of incremental files corresponding with the second set of versions of the virtual machine ([0041] version control is provided by the structure of a virtual snapshot illustrated in FIG. 1.  Virtual Snapshots B, C and D of a Virtual Machine VM are generated at various times.  Each of these snapshots contains information reflecting the state of the VM at points in time B, C and D); and 
storing the third set of incremental files ([0036] File trees can be started as from logical partition, folder, file hierarchy as from snapshot time tree where user first selects 

With respect to claims 2, 11 and 19, KORYAKINA et al teaches detecting the triggering event includes detecting that a number of incremental files within the first snapshot chain is greater than a threshold number of incremental files ([0041] version control is provided by the structure of a virtual snapshot illustrated in FIG. 1.).

With respect to claims 3, 12 and 20, KORYAKINA et al teaches detecting that a number of forward incremental files within the first snapshot chain is greater than a threshold number of forward incremental files ([0041] version control is provided by the structure of a virtual snapshot illustrated in FIG. 1.).

With respect to claims 4 and 13, KORYAKINA et al teaches determining an amount of available disk space and detecting that the amount of available disk space is greater than a threshold amount of disk space ([0041] version control is provided by the structure of a virtual snapshot illustrated in FIG. 1.).

With respect to claim 5, KORYAKINA et al teaches first snapshot chain has a first snapshot chain length and the second snapshot chain has a second snapshot chain 

With respect to claims 6 and 14, KORYAKINA et al teaches consolidation operation; and the second operation comprises a reverse operation ([0045] The invention can also work with snapshots where some components (like state of the portion of memory/cpu state/disk/file system areas).

With respect to claims 7 and 15, KORYAKINA et al teaches first consolidation operation; and the second operation comprises a second consolidation operation ([0045] The invention can also work with snapshots where some components (like state of the portion of memory/cpu state/disk/file system areas).

With respect to claims 8 and 16, KORYAKINA et al teaches reverse operation that generates a third base image for the second snapshot chain ([0051] the snapshot tree displaying the differences between the snapshots is presented to a user via a snapshot image viewer.  The snapshot image viewer analyses the snapshots).

Allowable Subject Matter

Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163